UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6050



CURTIS LAKES,

                                             Petitioner - Appellant,

          versus

S. R. WITKOWSKI; T. TRAVIS MEDLOCK, Attorney
General of the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-94-2971-3-OBC)


Submitted:   April 15, 1996                    Decided:   May 2, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Curtis Lakes, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motions for rehearing, properly construed pursuant to Fed. R. Civ.

P. 60(b), and for oral argument. We have reviewed the record and

the district court's opinion and find no reversible error. See
United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982). Ac-

cordingly, we deny a certificate of probable cause and dismiss on

the reasoning of the district court. Lakes v. Witkowski, No. CA-94-

2971-3-OBC (D.S.C. Dec. 11, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2